IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  :                   NO. 178
                                        :
AMENDMENT OF RULES 102, 104, 205, :                         DISCIPLINARY RULES
206, 208, 209, 213, 214, 215, 216, 217, :
218, 219, 301, 401 and 403 OF THE       :                   DOCKET
PENNSYLVANIA RULES OF                   :
DISCIPLINARY ENFORCEMENT and            :
RULE 8.3 OF THE RULES OF                :
PROFESSIONAL CONDUCT                    :




                                                    ORDER


PER CURIAM

       AND NOW, this 18th day of April, 2019, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal having been
published for comment in the Pennsylvania Bulletin, 48 Pa.B. 5717 (September 15, 2018)
and 48 Pa.B. 7391 (December 1, 2018):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 102, 104, 205, 206, 208, 209, 213, 214, 215, 216, 217, 218, 219,
301, 401 and 403 of the Pennsylvania Rules of Disciplinary Enforcement and Rule 8.3 of
the Rules of Professional Conduct are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets.